                                          Case 2:17-cv-02001-MMD-CWH Document 76 Filed 07/03/19 Page 1 of 2



                                     1    Joel E. Tasca, Esq.
                                          Nevada Bar. No. 14124
                                     2    Lindsay C. Demaree, Esq.
                                          Nevada Bar No. 11949
                                     3    Stacy H. Rubin, Esq.
                                          Nevada Bar. No. 9298
                                     4    BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                     5    Las Vegas, Nevada 89135
                                          Telephone: (702) 471-7000
                                     6    Facsimile: (702) 471-7070
                                          tasca@ballardspahr.com
                                     7    demareel@ballardspahr.com
                                          rubins@ballardspahr.com
                                     8    Attorneys for Defendant

                                     9
                                                                   UNITED STATES DISTRICT COURT
                                     10
                                                                             DISTRICT OF NEVADA
                                     11
1980 Festival Plaza Dr., Suite 900




                                          ANDREA THOMAS,                               Case No. 2:17-cv-02001-MMD-CWH
 Las Vegas, Nevada 89135-2958




                                     12
                                                                Plaintiff,
       Ballard Spahr LLP


         (702) 471-7000




                                     13                                                STIPULATION AND ORDER TO
                                          vs.                                          DISMISS WITH PREJUDICE
                                     14
                                        SMITH-PALLUCK ASSOCIATES CORP.,
                                     15 d/b/a LAS VEGAS ATHLETIC CLUBS

                                     16                         Defendant.

                                     17
                                                 Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Andrea
                                     18
                                          Thomas (“Plaintiff”) and Defendant Smith-Palluck Associates Corp., d/b/a Las
                                     19
                                          Vegas Athletic Clubs (“Defendant”) (together, the “Parties”), by and through their
                                     20
                                          respective counsel of record, hereby stipulate and agree as follows:
                                     21
                                                 1.      The Parties have entered into a confidential settlement agreement
                                     22
                                          with respect to this action.
                                     23
                                          ///
                                     24
                                          ///
                                     25
                                          ///
                                     26

                                     27

                                     28


                                          DMWEST #37038924 v1
                                          Case 2:17-cv-02001-MMD-CWH Document 76 Filed 07/03/19 Page 2 of 2



                                      1          2.      The Parties have resolved all of their claims and disputes, and

                                      2   stipulate and agree to the dismissal of Plaintiff’s claims with prejudice, with each

                                      3   party to bear its own attorney’s fees and costs.

                                      4          IT IS SO STIPULATED.

                                      5          DATED this 3rd day of July, 2019.

                                      6   KNEPPER & CLARK LLC                            BALLARD SPAHR LLP
                                      7
                                        /s/ Miles N. Clark                               /s/ Joel E. Tasca
                                      8 Matthew I. Knepper, Esq.                         Joel E. Tasca, Esq.
                                        Nevada Bar No. 12796                             Nevada Bar No. 14124
                                      9 Miles N. Clark, Esq.                             Lindsay C. Demaree, Esq.
                                     10 Nevada Bar No. 13848                             Nevada Bar No. 11949
                                        5510 So. Fort Apache Rd, Suite 30                Stacy H. Rubin, Esq.
                                     11 Las Vegas, NV 89148                              Nevada Bar No. 9298
                                                                                         1980 Festival Plaza Drive, Suite 900
1980 Festival Plaza Dr., Suite 900
 Las Vegas, Nevada 89135-2958




                                     12 HAINES & KRIEGER, LLC                            Las Vegas, NV 89135
                                     13 David H. Krieger, Esq.
       Ballard Spahr LLP




                                                                                         Attorneys for Defendant
         (702) 471-7000




                                        Nevada Bar No. 9086
                                     14 8985 S. Eastern Avenue, Suite 350
                                        Henderson, NV 89123
                                     15
                                        Attorneys for Plaintiff
                                     16
                                                                                  ORDER
                                     17

                                     18          Based upon the Parties’ above-referenced stipulation, and good cause
                                     19 appearing, IT IS HEREBY ORDERED that THIS ACTION is DISMISSED with

                                     20 prejudice, each party to bear its own attorney’s fees and costs. The Clerk of Court is

                                     21 directed to CLOSE THIS CASE.

                                     22
                                                                                  IT IS SO ORDERED:
                                     23

                                     24                                           UNITED STATES DISTRICT JUDGE
                                     25                                           DATED: July 3, 2019
                                     26

                                     27

                                     28

                                                                                     2
                                          DMWEST #37038924 v1
